Citation Nr: 1610464	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1979 to March 1983 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for sleep apnea.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

This case was previously before the Board in July 2015, at which time the Board remanded the case for additional evidentiary and procedural development.  The Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of this issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was scheduled to testify before a Veterans Law Judge at the RO in Winston-Salem in March 2015.  In February 2015, the RO notified him of the time and place of the hearing but he failed to report.  As he has not offered a good cause for his failure to report or asked to be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2015).


FINDING OF FACT

Sleep apnea was not incurred in military service, is not etiologically related to military service or service-connected residuals of a nasal fracture, and is not aggravated by service-connected residuals of a nasal fracture. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected residuals of a nasal fracture, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his sleep apnea is related to his active military service and his service-connected residuals of a nasal fracture.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  

The Veteran is currently service-connected for a status post nasal fracture disability and has been service connected for this disability since March 2009.  He has a current diagnosis of sleep apnea, first diagnosed in June 2006.  The remaining questions are whether sleep apnea occurred in service and whether there is a nexus between the current sleep apnea disorder and an in-service occurrence and/or service connected residuals of a nasal fracture.

The Veteran's March 1979 service entrance examination did not show any abnormalities related to his sleep or pulmonary system; however, the Veteran noted that he had previously had asthma symptoms, but did not indicate that he had frequent trouble sleeping.  Several service treatment records from March 1979 indicate that the Veteran was struck with a fist that resulted in a nasal fracture injury; however, these documents do not indicate the presence or manifestation of sleep apnea or any sleep-related symptoms.  The Veteran's January 1983 service separation examination also did not note any sleep-related symptoms.  In fact, while the Veteran reported symptoms of asthma and ear, nose or throat trouble, he stated that he did not have any symptoms of frequent trouble sleeping or shortness of breath.  

The record is silent as to treatment for a sleep apnea disorder until a June 2006 private sleep study, which showed a diagnosis of obstructive sleep apnea.  In this study, the private medical professional noted that the Veteran's body mass index (BMI) was noted to be 28.7, and that his obstructive sleep apnea had improved with use of a continuous positive airway pressure (CPAP) machine.  

In a July 2006 private progress note, the Veteran complained that he was having a problem using the CPAP machine at night because he could not tolerate the mask.  He indicated that he wanted to try nasal prongs, but the medical profession noted that he had congestion in his nose.  The Veteran's diminished use of a CPAP machine was also noted in an August 2006 private progress note.  The medical professional noted that he had a longstanding history of nasal obstruction, which prevented adequate use of his CPAP machine.  He also underwent a nasal endoscopic procedure, which revealed a significant septal deviation and bilateral inferior turbinate hypertrophy, but the remainder of the nasal cavity and nasopharynx were within normal limits.  The medical professional assessed him as having obstructive sleep apnea with use of a CPAP machine, septal deviation, inferior turbinate hypertrophy, and allergic rhinitis.  

In a September 2006 private treatment note, he reported that he had mild improvement with his sleep apnea with use of the CPAP machine; however, he continued to have nasal obstruction and was, therefor, having difficulty wearing the CPAP device.  The medical professional noted that he had a history of allergies, and indicted that surgical treatment was appropriate.  A November 2006 private operative report indicated that he underwent a sestoplasty and bilateral inferior turbinate submucous resections on his nose.  Subsequent private treatment records indicated that the surgeries had good results.  

In March 2009, the Veteran filed a claim of entitlement to service connection for sleep apnea as secondary to his deviated septum.  In a May 2009 statement, he contended that he was treated for a nose injury in service and that after the injury, he was no longer able to breathe through his nose as well as before.  He indicated that he was diagnosed with sleep apnea two years before, and that due to his in-service nose injury, he was not able to tolerate the CPAP machine for any length of time.  He stated that his previous surgery to correct this problem was unsuccessful.  He also endorsed symptoms of tiredness and an inability to concentrate, especially at work.  In a May 2009 statement, the Veteran's employer also indicated that his concentration had deteriorated at work.  In another May 2009 statement, the Veteran's wife also stated that he often cannot wear the CPAP machine mask because he is unable to breathe through his nose.  

In November 2009, the Veteran underwent a VA examination for his nasal septum disorder, during which the examiner concluded that his nasal septum deformity was at least as likely as not related to his previous cleft lip deformity, for which he had surgery when he was two years old.  This examiner also concluded that he had a minimal deviation of the nasal septum to the left with approximately 15 percent left nasal airway obstruction that was at least as likely as not related to his congenital cleft lip deformity.  The examiner found that the Veteran's minimally deviated nasal septum to the left was so minimal that it could not interfere significantly with his use of a CPAP machine.  

This examiner came to a very similar conclusion when evaluating and discussing the Veteran's sleep apnea disorder after reviewing his records, conducting a physical examination, and recording his history and self-reported symptoms.  The Veteran reported that he had an onset of daytime sleepiness, loud snoring, and would stop breathing at night sometime around 1997.  The examiner noted that following a diagnosis of sleep apnea and issuance of a CPAP machine, the Veteran was unable to tolerate the CPAP machine for any length of time during the night, although, he had attempted to use a CPAP machine intermittently.  The Veteran reported that he did not have any weight change in the previous year, but that he had gained approximately 40 pounds since discharge from service in 1983.  He also reported that he continued to have daytime hypersomnolence.  

The examiner concluded that his obstructive sleep apnea was less likely than not due to his mild deviation of his nasal septum to the left.  The examiner explained that his deviation of the nasal septum is not severe enough to cause obstructive sleep apnea or to prevent his adequate use of the CPAP machine.  

In a December 2010 notice of disagreement, the Veteran contended that a lack of treatment for his service-connected residuals of a nasal fracture exasperated his sleep apnea disorder.  He took issue with the November 2009 VA examiner's determination that his deviated septum was caused by his cleft lip surgery because this surgery only affected his lip and did not affect his nose or nasal septum.  In an August 2012 substantive appeal to the Board (VA Form 9), the Veteran stated that his continuous problems with the residuals of a nasal fracture make it difficult to breathe, which causes an inability to use the CPAP mask and contributes to his sleep apnea problems. 

In October 2015, the Veteran underwent another VA examination for his sleep apnea symptoms, during which the examiner noted his development of snoring, fatigue, and intermittent sleep cessation.  He had tried multiple sleep apparatus but with poor tolerance.  The examiner noted that he was not compliant with the sleep therapy.  The Veteran reported that he again started on a CPAP machine one week ago, and that he was again having difficulty with tolerance.  After noting his symptoms, the examiner indicated that the Veteran's neck circumference of 18.5 inches and upper nasal airway narrowing with decreased airflow when he inhaled were pertinent physical findings, complications, conditions or symptoms related to his sleep apnea.  The examiner noted that his fatigue interfered with his ability to perform physical and sedentary activities due to a lack of endurance and poor attention.  The Veteran noted that when he drives, he has to pull over sometimes for a quick nap and that he falls asleep at stoplights sometimes.

In a November 2015 addendum medical opinion, after a review of his records and the in-person examination, the examiner concluded that his sleep apnea disorder was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner explained that he was not diagnosed with sleep apnea during military service.  Similarly, the examiner concluded that his sleep apnea disorder was less likely than not (less than 50 percent probability) proximately due to or a result of his residuals of a nasal fracture.  The examiner explained that the Veteran did not have snoring complaints following his septal surgery during military service; thus, there was no nexus for causation or aggravation.  

In December 2015, VA asked an independent medical examiner to review the Veteran's records, including the medical and lay evidence in the claims file, and address the questions as to whether there is a nexus between the current sleep apnea disorder and an in-service occurrence and/or service connected residuals of a nasal fracture.  The examiner explained that in 2005, the Veteran was diagnosed with sleep apnea, which was confirmed by a 2006 a sleep study.  In 2012, the Veteran underwent a second sleep study testing that demonstrated progression of the condition; however, it is less likely than not that his sleep apnea related to, was caused by and/or was aggravated by his time in military service, and/or nasal fracture residuals causing difficulty breathing and prevents his from being able to wear his CPAP mask.  The examiner explained that his active duty records were negative for ever having or ever had frequent trouble sleeping.  In addition, he weighed of 131 pounds at separation from separation, but 2015 records indicated that his weight increased to 216 pounds with a BMI of 32.  Therefore, the examiner noted, the increased BMI and weight gain categorizes the Veteran as obese.

The examiner cited to medical literature for the conclusion that "the chief disturbance of pulmonary function in obese individuals results from a decrease in residual lung volume because of increased abdominal pressure on the diaphragm, although fat distribution, independent of total fat, also affects ventilator capacity.  In contrast to the relatively benign effects of excess weight on respiratory function, overweight often is associated with sleep apnea, which can be severe and associated with significant reduction in nocturnal oxygen saturation."  Therefore, the examiner concluded that the Veteran's approximate 85-pound weight gain and changes in his body habitat related to, causes and/or aggravated his sleep and patterns of sleep.  Thus, it is as least as likely as not that his claimed sleep apnea and interruption of sleep architecture related to, caused by and/or aggravated by his excessive weight gain and elevated BMI.  

Furthermore, the December 2015 independent medical examiner noted that the Veteran's treatment records of his in-service injury to his nose showed that he presented with a non-displaced fracture of the nose bone and the nose spine.  The nasal bones and spinal architecture were not deviated or misaligned.  Alternatively, his enlistment examination record indicated that he was born with a cleft lip (harelip) deformity with a deviated septum.  At the age of two, he underwent surgical correction for this disorder; however, the active duty records were silent for complaints, diagnosis, treatment and events related to sleep apnea and/or disturbances related to his birth defect and/or non-displaced nasal trauma.  Specifically, the Veteran was not diagnosed with sleep apnea and sleep disturbance until approximately 22 years after separation.  Therefore, it is less likely than not that his sleep apnea related to, was caused by and/or aggravated by military service because the active duty records were negative for complaint, diagnosis, treatment, injury and/or event related to sleep apnea and/or sleep disturbance.

Additionally, the examiner acknowledged that the Veteran was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries; however, the examiner concluded that it is less likely than not that his contentions that his nasal fracture residuals cause difficulty breathing and prevent his from being able to wear his CPAP mask.  Specifically, the examiner cited to a June 2006 private sleep study, which clearly and unmistakable demonstrated that use of the mask greatly improved the sleep efficiency and oxygen saturation.  The examiner noted that the records clearly demonstrate that the improvement in sleep was produced with the use of the size medium mask.  Alternatively, this report did not indicate that the Veteran demonstrated difficulty with wearing the mask and/or difficulty in breathing because of his alleged nasal fracture residuals.  Thus, the study proved that the Veteran is capable of wearing the mask without problems related to his nasal fractures residuals.  For these reasons, the examiner concluded that it is at least as likely as not that the Veteran can wear the mask without difficulty and wearing the mask with the CPAP machine results in better sleep.  

Finally, the examiner concluded that it was at least as likely as not that the 2006 surgery for the Veteran's nose improved the architecture and structure of the nasal cavity.  The examiner cited to a November 2006 private operative report and December 2006 and March 2007 private progress notes to support her conclusions.  Furthermore, she noted that the medical records in the claims file do not include objective radiological confirmation that the nasal cavity contains nasal fracture residuals.  For these reasons, the examiner concluded that it is less likely than not that the Veteran's claimed sleep apnea related to, was caused by and/or aggravated by his time in military service, and/or nasal fracture residuals causing difficulty breathing and preventing him from being able to wear his CPAP mask.

In a January 2016 statement, the Veteran took issue with several of the factual findings by the October 2015 and December 2015 VA examiners.  Specifically, he took issue with the fact that the December 2015 VA examiner determined that the Veteran's sleep apnea was due to his weight gain since service because the examiner noted his weight in 2015 in making a determination regarding his sleep apnea, which was diagnosed in 2006.  The Board notes, however, that the June 2006 private sleep study report indicated that his BMI at that time was 28.7; thus, he was characterized as being overweight at that time.  Furthermore, the Veteran contended that other soldiers within the barracks complained repeatedly about his snoring and sleeping behavior, which resulted in his move to a separate barracks.  He also reiterated his belief that the plastic surgery to correct his cleft palate had nothing to do with his nasal cavity.  

In light of the aforementioned evidence, the Board finds that his current sleep apnea was not incurred in military service, is not etiologically related to military service or service-connected residuals of a nasal fracture, and is not aggravated by service-connected residuals of a nasal fracture.  Specifically, the Veteran's service treatment records are silent for complaints of or treatment for a sleep apnea disorder in service.  In fact, the Veteran stated on several occasions that he did not have frequent trouble sleeping in service, and he was not diagnosed with this disorder until approximately 22 years after separation from service.  Furthermore, on several occasions he has indicated that his sleep apnea symptoms onset in 1997.  Thus, the Board finds that his current sleep apnea was not incurred in military service.  While the Board acknowledges the Veteran's statements that this disorder manifested during service, which necessitated his move to another barracks due to his snoring, it has determined that its conclusion is more in keeping with the record as a whole due to the length of time between separation from service, a diagnosis of this disorder in 2006, the lack of objective evidence showing complaints of and treatment for this disorder in service, and the Veteran's statements that his symptoms began in late 1990s.  

Furthermore, the medical evidence of record shows that the Veteran's sleep disorder is not etiologically related to military service or service-connected residuals of a nasal fracture, and is not aggravated by service-connected residuals of a nasal fracture.  Specifically, the VA examination reports from November 2009, October 2015, November 2015, and December 2015 show that his sleep apnea is related to his other medical conditions, including his weight gain and nasal septum deviation that was due to his cleft palate surgery.  Furthermore, the December 2015 examiner determined that the Veteran's service-connected disability does not cause or aggravate his sleep apnea because the evidence indicates that he is not prevented from using a CPAP machine due to his residuals of a nasal fracture.  These examiners' findings and conclusions are highly probative evidence regarding the relationship between the Veteran's sleep apnea and his military service and service-connected residuals of a nasal fracture because of the examiners' expertise, training, education, proper support and rationale, examinations, and thorough review of pertinent records and the Veteran's self-reported symptoms.

Therefore, as the preponderance of the evidence is against service connection for sleep apnea, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist a veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, as well as records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in November 2009, October 2015 with a November 2015 addendum medical opinion, and December 2015, during which examiners reviewed the Veteran's records, analyzed the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and medical literature that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (207).  The Veteran has specifically questioned factual findings of the October 2015 and December 2015 VA examiners in a January 2016 lay statement.  However, the Board finds that these examiners' reports were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Finally, the Board remanded the matter on appeal in July 2015 for additional development, including scheduling the Veteran for a VA examination for his sleep apnea disorder and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA examiners provided thorough examinations and medical opinions in October 2015 and December 2015, and the RO issued an SSOC in December 2015.  Therefore, the Board finds that there has been substantial compliance with its July 2015 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required


ORDER

Entitlement to service connection for sleep apnea is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


